Citation Nr: 0215386	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a service-connected psychotic disorder to include entitlement 
to a total rating for compensation purposes based on 
individual unemployability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, and a May 1999 supplemental statement of the case 
from the Atlanta, Georgia, RO.  The case is now under the 
jurisdiction of the Atlanta, Georgia, RO.

In the May 1998 rating decision, the RO granted service 
connection for a psychotic disorder and assigned a 50 percent 
rating for that disorder.  The veteran appealed the 
assignment of the 50 percent level of disability to the 
Board, contending that he had been unemployable for many 
years.  His appeal was construed properly as one for an 
initial rating in excess of 50 percent for a 
service-connected psychotic disorder to include entitlement 
to a total rating for compensation purposes based on 
individual unemployability.

The veteran was sent an application form for a total rating 
based on individual unemployability which he submitted to the 
RO in August 1998.  The RO denied the total rating based on 
individual unemployability in the May 1999 supplemental 
statement of the case.

The veteran testified at a hearing before a Hearing Officer 
at the Detroit, Michigan, RO in March 1999.  In addition, a 
hearing was held on August 1, 2000, in Washington D.C., 
before the undersigned member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2002) and who is rendering 
the determination in this case.

In October 2001, the Board granted an initial rating of 70 
percent for the service-connected psychosis and remanded the 
case for further development of the evidence pertaining to a 
100 percent or total rating.

On remand, additional evidence was developed but does not 
appear to have been reviewed by the RO before the case was 
returned to the Board, as no supplemental statement of the 
case is in the claims file.  However, given that the Board 
has allowed a complete a grant of the benefit sought on 
appeal in the decision below, further action to correct this 
procedural defect is unnecessary.


FINDINGS OF FACT

The service-connected psychotic disorder is manifested by 
bizarre responses indicative of a thought disorder; 
persistent intrusive hallucinations and paranoid delusions; 
and a Global Assessment of Functioning designation of 25 
which represents a level of impairment characterized by 
behavior that is considerably influenced by delusions or 
hallucinations or a serious impairment in communication or 
judgment or the inability to function in almost all areas; 
these manifestations render the veteran totally 
occupationally disabled.


CONCLUSION OF LAW

1.  The criteria for a 100 percent initial rating for the 
service-connected psychotic disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9210 (2001).

2.  Given that criteria under the rating schedule for a 100 
percent initial rating have been met, the appeal of the issue 
of a total rating based on individual unemployability is 
rendered moot.  38 C.F.R. § 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for a psychotic disorder in 
a May 1998 rating decision and assigned a 50 percent rating 
for that disorder.  The veteran appealed the assignment of 
the 50 percent level of disability to the Board, contending 
that he had been unemployable for many years.  His 
contentions on appeal were construed properly as including 
the issue of a total rating based on individual 
unemployability, and the RO sent him the application form for 
that claim which he submitted in August 1998.  See McGrath v. 
Brown, 7 Vet. App. 57, 60 (1993).  The RO denied a total 
rating based on individual unemployability in the May 1999 
supplemental statement of the case.  In October 2001, the 
Board granted an initial rating of 70 percent for the 
service-connected psychosis and remanded the case for further 
development of the evidence pertaining to a 100 percent or 
total rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The degree of disability resulting from the veteran's 
service-connected psychotic disorder is evaluated under 
Diagnostic Code 9210 in the VA Schedule for Rating 
Disabilities.  The criteria provide that a 70 percent rating 
may be assigned for "[o]ccupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9210.

A total rating for compensation purposes based on individual 
unemployability "may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure and follow a 
substantially gainful occupation as a result of 
service-connected disabilities," provided that certain 
percentage requirements are met for the service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If, as in this case, the 
veteran has only one service-connected disability, that 
disability must be rated at 60 percent or more to meet the 
percentage requirements.

On remand from the Board, the veteran underwent a VA Mental 
Disorders examination in March 2002.  The examiner diagnosed 
the veteran's psychosis as schizophrenia, a diagnosis shown 
by numerous medical reports over the years.  The examiner 
concluded, based not only on the findings on this examination 
but on review of the medical records in the claims file 
spanning decades of psychiatric treatment, that the psychosis 
was profound and pervasive.  The examiner noted that the 
disorder interfered with the veteran's compliance with 
medication, a pattern not unusual for some persons with 
schizophrenia.  The examiner further noted that, although the 
veteran's compliance with medication varied, there was clear 
evidence from the medical reports of record that his 
psychosis persisted even when he was compliant.

Specifically regarding the rating criteria for the 100 
percent rating, findings on examination indicated that the 
veteran was of average or above average intelligence and, 
although he was able to interpret a simple proverb and 
demonstrate simple formal social judgment, his attempt at 
forming a simple abstract concept produced a bizarre response 
indicative of thought disorder.  The examiner also noted the 
presence of persistent intrusive hallucinations and paranoid 
delusions.  The examiner assigned a Global Assessment of 
Functioning designation of 25 which represents a level of 
impairment characterized by behavior that is considerably 
influenced by delusions or hallucinations or a serious 
impairment in communication or judgment or the inability to 
function in almost all areas.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  The examiner 
stated that the veteran was totally occupationally disabled 
due to schizophrenia.

Based on this evidence, the Board concludes that the 
schedular criteria for a 100 percent rating for the 
service-connected psychotic disorder have been met.  
38 C.F.R. § 4.130, Diagnostic Code 9210.  Moreover, in 
viewing the findings on the March 2002 examination report in 
the context of the medical history of the veteran as shown by 
the findings of other earlier medical reports of record, the 
Board concludes that the 100 percent rating may be assigned 
as the initial or original rating for the service-connected 
psychotic disorder, and therefore there is no need for a 
"staged" rating to be assigned in this case.  Fenderson, 12 
Vet. App. at 126.

Because the Board has granted the claim for a total schedular 
rating of 100 percent as the initial rating in this case, the 
issue of a total rating based on individual unemployability 
is rendered moot.  This is so because a total rating for 
compensation purposes based on individual unemployability may 
be assigned only where the schedular rating is less than 
total.  38 C.F.R. § 4.16.


ORDER

An initial rating of 100 percent for the service-connected 
psychotic disorder is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Given the award of a 100 percent initial rating above, the 
appeal of the issue of a total rating based on individual 
unemployability is dismissed as moot.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

